ARCHBALD, District Judge.
The power of the United States courts to intervene by habeas corpus in a case where a disregard of the federal law is charged must be conceded, but to¡ do so is'not at all times expedient. To a certain extent, it involves a conflict of authority, which it is desirable,' if possible, to avoid. For although the supremacy of the federal court in federal matters must be recognized, yet, where the state court has assumed jurisdiction, the discharge on habeas corpus of one who has been arrested on its process, or is bound by recognizance to observe its commands, is a direct interference with its proceedings, which nothing but the most urgent necessity justifies. Should the state court, either resenting the interference, or claiming that the case did not come within the federal law, determine to go on with it, notwithstanding the discharge, a direct clash between the state and the federal authorities would result, into which it is not well to be drawn. The state courts, both original and appellate, are bound by the constitution and the laws of the United States, the same as the courts of the general government, and are entirely competent to interpret and apply them. It is not to be assumed that they will 'not do so, and if they do not, or if they err in the application, the party aggrieved has a complete remedy by a writ of error to the United States supreme court, where justice will certainly be done.
In the present instance, if the relator had rested upon his conviction before the justice, or, upon application to the quarter sessions of the -county for the allowance of an appeal, had been refused, a case for the intervention of this court on habeas corpus might have been presented. But instead of that, an appeal was allowed, and is now pending in the Northumberland sessions, where it would have come up in due course -at the present term. There is no reason to suppose that it- will not be correctly disposed of when it does. By entertaining the- appeal the *931court has shown its readiness to do justice to the relator, and, 'having the power to pass upon disputed questions of fact in a way that this court on habeas corpus would not have, there is every reason for awaiting the result. If the relator should have any cause of complaint with it when it comes, the higher appellate courts of the state are open to him, and last of all, as already suggested, the tribunal which in federal matters is supreme. The present writ may be a short cut to relief, but according to the views expressed in Baker v. Grice, 169 U. S. 284, 18 Sup. Ct. 323, 42 L. Ed. 748, and Minnesota v. Brundage, 180 U. S. 499, 21 Sup. Ct. 455, 45 L. Ed. 640, it is not one to be encouraged. Exercising, therefore, the discretion which is vested in me-in the premises, I deem it best that the proceedings pending in the state court should be allowed to take their course.
Let the relator be remanded, and the writ discharged, without prejudice.